Order entered May 28, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01227-CR

                                 SHELTON L. BONDS, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the 382nd Judicial District Court
                                      Rockwall County, Texas
                                 Trial Court Cause No. 2-12-255

                                             ORDER
         The Court GRANTS the State’s May 26, 2015 second motion for extension of time to

file the State’s brief.

         We ORDER the State to file its brief within THIRTY (30) DAYS from the date of this

order.


                                                       /s/   ADA BROWN
                                                             JUSTICE